 Case 8:20-mc-00127-JLS-JDE Document 27 Filed 12/31/20 Page 1 of 4 Page ID #:1561




     Stephanie R. Wood (SBN: 242572)
 1      swood@bcpc-law.com
     Jeffrey R. Bragalone (pro hac vice application to be filed)
 2      jbragalone@bcpc-law.com
     BRAGALONE CONROY PC
 3   2200 Ross Ave., Suite 4500W
     Dallas, Texas 75201
 4   Tel: (214) 785-6670
     Fax: (214) 785-6680
 5
     Ben M. Davidson (SBN:181464)
 6          ben@dlgla.com
     DAVIDSON LAW GROUP, ALC
 7   4500 Park Granada Blvd., Suite 202
     Calabasas, California 91302
 8   Tel: (818) 918-4622

 9   Attorneys for Respondent
     Acacia Research Corporation
10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                                 SOUTHERN DIVISION
13
     HMD GLOBAL OY,                           Case No. 8:20-mc-127
14
                         Movant,              ACACIA RESEARCH
15                                            CORPORATION’S NOTICE OF
            vs.                               UNOPPOSED EX PARTE
16                                            APPLICATION FOR LEAVE TO
     ACACIA RESEARCH                          FILE DECLARATION IN
17   CORPORATION,                             SUPPORT OF APPLICATION TO
                                              SEAL
18                       Respondent.
                                              Judge: John D. Early
19
                                              Discovery Cutoff: March 18, 2021
20                                            Pretrial Conference: June 29, 2021
                                              Trial Date: August 2, 2021
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF UNOPPOSED EX PARTE APPLICATION FOR LEAVE
     TO FILE DECLARATION                  -1-
 Case 8:20-mc-00127-JLS-JDE Document 27 Filed 12/31/20 Page 2 of 4 Page ID #:1562




 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE Acacia Research Corporation (“ARC”), respondent
 3   to HMD Global Oy’s (“HMD”) subpoena in the instant enforcement action will and
 4   hereby does file an ex parte application to file out of time its declaration in support
 5   of pending Application for Leave to File Under Seal Portions of Motion and
 6   supporting exhibits by HMD Global Oy filed on December 21, 2020. Dkt. No. 2.
 7         This application is made pursuant to Fed. R. Civ. P. 6(b). As ARC explains in
 8   more detail in the concurrently filed Memorandum of Law, ARC would be
 9   irreparably prejudiced if it were not permitted the requested ex parte relief because it
10   needs to preserve the confidentiality of the sensitive business information of its
11   affiliate, Cellular Communications Equipment LLC (“CCE”), which HMD proffered
12   in support of its Motion to Compel.
13         ARC requires this relief on an expedited basis and brings this as an ex parte
14   application because the deadline for ARC to submit a declaration in support of the
15   Application for Leave to Seal expired on December 28. ARC and its affiliate CCE
16   would be irreparably prejudiced if the confidential documents and information at
17   issue, including patent license agreements and agreements with third-parties that are
18   required to be maintained confidential pursuant to contractual obligations, were
19   made available to the public.
20         ARC’s need to bring this on an ex parte basis is a result of a dispute regarding
21   the proper interpretation of an order issued in the underlying action between CCE
22   and HMD pending in the Eastern District of Texas. Specifically, the documents at
23   issue are subject to a protective order and were previously used and filed under seal
24   by HMD in the underlying action pending in the Eastern District of Texas. Further,
25   when HMD indicated it wished to potentially use these documents in a joint filing in
26   the Central District of California, CCE provided briefing to the Eastern District of
27   Texas as to the confidentiality of these documents, and the Eastern District of Texas
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF UNOPPOSED EX PARTE APPLICATION FOR LEAVE
     TO FILE DECLARATION                  -2-
 Case 8:20-mc-00127-JLS-JDE Document 27 Filed 12/31/20 Page 3 of 4 Page ID #:1563




 1   court ordered that HMD could use the documents but ordered specific conditions to
 2   which HMD was required to adhere in order to provide these documents to this
 3   Court, including the requirement that they be filed under seal. In light of that order, it
 4   was not clear to ARC that additional steps needed to be taken to ensure that these
 5   highly confidential documents would remain under seal and not be made public.
 6         Counsel for CCE and ARC has conferred with counsel for HMD, and HMD
 7   does not oppose ARC’s request for the relief sought herein and memorialized this
 8   within its filing with this Court dated December 30, 2020. See Dkt. No. 15 at 1-2.
 9
10   Dated: December 31, 2020                       Respectfully submitted,
                                                    /s/ Stephanie R. Wood
11                                                  Stephanie R. Wood
12                                                  California Bar No. 242572
                                                    Jeffrey R. Bragalone (pro hac vice to be
13                                                  filed)
                                                    Texas Bar No. 02855775
14
15                                                  BRAGALONE CONROY PC
                                                    2200 Ross Avenue
16                                                  Suite 4500W
17                                                  Dallas, TX 75201
                                                    Tel: (214) 785-6670
18                                                  Fax: (214) 785-6680
19                                                  swood@bcpc-law.com
                                                    jbragalone@bcpc-law.com
20
21
                                                    Ben M. Davidson (SBN: 181464)
22                                                  ben@dlgla.com
                                                    DAVIDSON LAW GROUP, ALC
23
                                                    4500 Park Granada Blvd., Suite 202
24                                                  Calabasas, California 91302
                                                    Tel: (818) 918-4622
25
26                                                  Attorneys for Respondent
                                                    ACACIA RESEARCH
27                                                  CORPORATION
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF UNOPPOSED EX PARTE APPLICATION FOR LEAVE
     TO FILE DECLARATION                  -3-
 Case 8:20-mc-00127-JLS-JDE Document 27 Filed 12/31/20 Page 4 of 4 Page ID #:1564




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on December 31, 2020, I electronically filed the foregoing
 4   document using the Court’s ECF system which will electronically serve the same upon
 5   all counsel of record.

 6
                                     By: /s/ Ben Davidson
 7                                   Ben M. Davidson (SBN: 181464)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF UNOPPOSED EX PARTE APPLICATION FOR LEAVE
     TO FILE DECLARATION                  -4-
